Johnson J.
delivered the opinion of the Court.
The legal proposition, arising out of the defendant’s plea, is, that they were discharged by the judgment obtained against their principal, Oswald. As applied to joint and several obligations, there can be no question, that a judgment against one of several obligors, without satisfaction, is no bar to a recovery against the others. Whatever may be the effect of the recovery against Oswald, as to his own liability, the liability of those defendants remains precisely as it was before. They were not parties to that suit, nor would they have been liable in that form of action: if liable at all, it is upon their bond, and in this, farm of action ; and their liability must be resolved by the rule before laid down, about which there is no difficulty.
Motion refused.